


110 HR 6420 IH: To toll the congressional notification period for

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6420
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Sherman (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To toll the congressional notification period for
		  removing North Korea from the state sponsors of terrorism
		  list.
	
	
		1.Requirement to toll
			 congressional notification period for removing North Korea from the State
			 Sponsors of Terrorism List
			(a)Requirement
				(1)In
			 generalBeginning on the date of the enactment of this Act, the
			 45-day period referred to in the provisions of law described in paragraph (2)
			 shall be tolled with respect to any rescission of the determination of the
			 Secretary of State that the Government of North Korea has repeatedly provision
			 support for acts of international terrorism pursuant to such provisions of law
			 until the President certifies to Congress that North Korea meets the conditions
			 described in subsection (b).
				(2)Provisions of
			 law describedThe provisions of law referred to in paragraph (1)
			 are section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371),
			 section 40 of the Arms Export Control Act (22 U.S.C. 2780), and section 6(j) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)).
				(b)Conditions
			 describedThe conditions
			 referred to in subsection (a) are the following:
				(1)The Government of
			 North Korea has made a complete and verifiable declaration regarding the
			 existence, number, and disposition of any assembled or partially assembled
			 nuclear explosive devices.
				(2)The Government of North Korea has made a
			 complete and verifiable declaration regarding attempts to enrich uranium or
			 develop the capability to do so.
				(3)The Government of North Korea has made a
			 complete and verifiable declaration regarding nuclear assistance provided to
			 any other countries.
				
